EXHIBIT 10.13

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

(Access Restricted after Notice)

 

This Deposit Account Control Agreement (the “Agreement”), dated as of the date
specified on the initial signature page of this Agreement, is entered into by
and among 1847 Goedeker Inc., a Delaware corporation (“Company”), Burnley
Capital LLC, a Delaware limited liability company (“First Lien Secured Party”),
Small Business Community Capital II, L.P., a Delaware limited partnership (the
“Second Lien Secured Party”; and collectively with Burnley, the “Secured
Parties”) and Montgomery Bank (“Bank”), and sets forth the rights of each
Secured Party and the obligations of Bank with respect to the deposit accounts
of Company at Bank identified at the end of this Agreement as the Collateral
Accounts (each hereinafter referred to individually as a “Collateral Account”
and collectively as the “Collateral Accounts”). Each account designated as a
Collateral Account includes, for purposes of this Agreement, and without the
necessity of separately listing subaccount numbers, all subaccounts presently
existing or hereafter established for deposit reporting purposes and integrated
with the Collateral Account by an arrangement in which deposits made through
subaccounts are posted only to the Collateral Account.

 

1. Secured Parties’ Interest in Collateral Accounts. Each Secured Party
represents that it is either (i) a lender who has extended credit to Company and
has been granted a security interest in the Collateral Accounts or (ii) such a
lender and the agent for a group of such lenders. Company hereby confirms the
security interest granted by Company to each Secured Party in all of Company’s
right, title and interest in and to the Collateral Accounts and all sums now or
hereafter on deposit in or payable or withdrawable from the Collateral Accounts
(the “Collateral Account Funds”).

 

 

2. Secured Parties’ Control over Collateral Accounts. Bank, Secured Parties and
Company each agree that Bank will comply with instructions given to Bank by the
Notice Agent (as defined below) directing disposition of funds in the Collateral
Accounts (“Disposition Instructions”) without further consent by Company. Except
as otherwise required by law, Bank will not agree with any third party to comply
with instructions for disposition of funds in the Collateral Accounts originated
by such third party. For the purposes of this Agreement, “Notice Agent” means
the First Lien Secured Party until such time as Bank has received written notice
from First Lien Secured Party stating in substance that henceforth Second Lien
Secured Party will be Notice Agent (the “Change Notice”). For the avoidance of
doubt, there shall at all times be only one Notice Agent.

 

 

3. Company Access to Collateral Accounts. Notwithstanding the provisions of the
“Secured Party Control” section of this Agreement, each Secured Party agrees
that Company will be allowed access to the Collateral Accounts and Collateral
Account Funds until Bank receives, and has had a reasonable opportunity (not to
exceed two (2) Business Days, as defined in Section 6 below) to act on, written
notice from the Notice Agent directing that Company no longer have access to any
Collateral Accounts or Collateral Account Funds (an “Access Termination
Notice”). Company irrevocably authorizes Bank to comply with any Access
Termination Notice and/or Disposition Instructions even if Company objects to
them in any way, and agrees that Bank may pay any and all Collateral Account
Funds to Notice Agent in response to any Disposition Instructions. Company
further agrees that after Bank receives an Access Termination Notice, Company
will not have access to any Collateral Accounts or Collateral Account Funds.

 

 

4. Transfers in Response to Disposition Instructions. Notwithstanding the
provisions of the “Secured Party Control” section of this Agreement, unless Bank
separately agrees in writing to the contrary, Bank will have no obligation to
disburse funds in response to Disposition Instructions other than by automatic
standing wire. Bank agrees that on each Business Day after it receives and has
had a reasonable opportunity (not to exceed two (2) Business Days) to act on an
Access Termination Notice and corresponding Disposition Instructions it will
transfer to the account specified at the end of this Agreement as the
Destination Account or, if no account is specified, to such account as Notice
Agent specifies in the Access Termination Notice (in either case, the
“Destination Account”) the full amount of the collected and available balance in
the Collateral Accounts at the beginning of such Business Day. Any disposition
of funds which Bank makes in response to Disposition Instructions is subject to
Bank’s standard policies, procedures and documentation governing the type of
disposition made; provided, however, that in no circumstances will any such
disposition require Company’s consent. To the extent any Collateral Account is a
certificate of deposit or time deposit, Bank will be entitled to deduct any
applicable early withdrawal penalty prior to disbursing funds from such account
in response to Disposition Instructions.

 

 

5. Lockboxes. To the extent items deposited to a Collateral Account have been
received in one or more post office lockboxes maintained for Company by Bank
(each a “Lockbox”) and processed by Bank for deposit, Company acknowledges that
Company has granted each Secured Party a security interest in all such items
(the “Remittances”). Company agrees that after Bank receives an Access
Termination Notice, Company will have no further right or ability to instruct
Bank regarding the receipt, processing or deposit of Remittances, and that
Notice Agent alone will have the right and ability to so instruct Bank. Company
and each Secured Party acknowledge and agree that Bank’s operation of each
Lockbox, and the receipt, retrieval, processing and deposit of Remittances, will
at all times be governed by the applicable treasury management services
agreement, if any.

 

 

6. Balance Reports and Bank Statements. Bank agrees, at the request of either
Secured Party on any day on which Bank is open to conduct its regular banking
business, other than a Saturday, Sunday or public holiday (each a “Business
Day”), to make available to such Secured Party a report (“Balance Report”)
showing the opening available balance in the Collateral Accounts as of the
beginning of such Business Day, by a transmission method determined by Bank, in
Bank’s sole discretion. Company expressly consents to this transmission of
information. After Bank receives an Access Termination Notice, Bank will, on
receiving a written request from Notice Agent, send to Notice Agent by United
States mail, at the address indicated for Notice Agent after its signature to
this Agreement, duplicate copies of all periodic statements on the Collateral
Accounts which are subsequently sent to Company.

 



  1

   



 

7. Returned Items. Secured Parties and Company understand and agree that the
face amount (“Returned Item Amount”) of each Returned Item will be paid by Bank
debiting the Collateral Account to which the Returned Item was originally
credited, without prior notice to Secured Parties or Company. As used in this
Agreement, the term “Returned Item” means (i) any item deposited to a Collateral
Account and returned unpaid, whether for insufficient funds or for any other
reason, and without regard to timeliness of the return or the occurrence or
timeliness of any drawee’s notice of non-payment; (ii) any item subject to a
claim against Bank of breach of transfer or presentment warranty under the
Uniform Commercial Code (as adopted in the applicable state) or Regulation CC
(12 C.F.R. §229), as in effect from time to time; (iii) any automated clearing
house (“ACH”) entry credited to a Collateral Account and returned unpaid or
subject to an adjustment entry under applicable clearing house rules, whether
for insufficient funds or for any other reason, and without regard to timeliness
of the return or adjustment; (iv) any credit to a Collateral Account from a
merchant card transaction, against which a contractual demand for chargeback has
been made; and (v) any credit to a Collateral Account made in error. Company
agrees to pay all Returned Item Amounts immediately on demand, without setoff or
counterclaim, to the extent there are not sufficient funds in the applicable
Collateral Account to cover the Returned Item Amounts on the day Bank attempts
to debit them from the Collateral Account. After Bank receives an Access
Termination Notice, the Secured Party that is the Notice Agent at the time that
the Returned Item Amounts are incurred agrees to pay all Returned Item Amounts
within fifteen (15) calendar days after demand, without setoff or counterclaim,
to the extent that (i) the Returned Item Amounts are not paid in full by Company
within five (5) calendar days after demand on Company by Bank, and (ii) such
Notice Agent has received proceeds from the corresponding Returned Items under
this Agreement; provided, that such Notice Agent shall not be obligated to pay
Returned Items Amounts and Settlement Item Amounts in an amount in excess of the
aggregate amount of Collateral Account Funds received by such Notice Agent under
this Agreement.

 

 

8. Settlement Items. Secured Parties and Company understand and agree that the
face amount (“Settlement Item Amount”) of each Settlement Item will be paid by
Bank debiting the applicable Collateral Account, without prior notice to Secured
Parties or Company. As used in this Agreement, the term “Settlement Item” means
(i) each check or other payment order drawn on or payable against any controlled
disbursement account or other deposit account at any time linked to any
Collateral Account by a zero balance account connection or other automated
funding mechanism (each a “Linked Account”), which Bank cashes or exchanges for
a cashier’s check or official check in the ordinary course of business prior to
receiving an Access Termination Notice and having had a reasonable opportunity
(not to exceed two (2) Business Days) to act on it, and which is presented for
settlement against the Collateral Account (after having been presented against
the Linked Account) after Bank receives the Access Termination Notice, (ii) each
check or other payment order drawn on or payable against a Collateral Account,
which, on the Business Day Bank receives an Access Termination Notice, Bank
cashes or exchanges for a cashier’s check or official check in the ordinary
course of business after Bank’s cutoff time for posting, (iii) each ACH credit
entry initiated by Bank, as originating depository financial institution, on
behalf of Company, as originator, prior to Bank having received an Access
Termination Notice and having had a reasonable opportunity (not to exceed two
(2) Business Days) to act on it, which ACH credit entry settles after Bank
receives an Access Termination Notice, and (iv) any other payment order drawn on
or payable against a Collateral Account or any Linked Account, which Bank has
paid or funded prior to receiving an Access Termination Notice and having had a
reasonable opportunity to act on it, and which is first presented for settlement
against the Collateral Account in the ordinary course of business after Bank
receives the Access Termination Notice and has transferred Collateral Account
Funds to Secured Party under this Agreement. Company agrees to pay all
Settlement Item Amounts immediately on demand, without setoff or counterclaim,
to the extent there are not sufficient funds in the applicable Collateral
Account to cover the Settlement Item Amounts on the day they are to be debited
from the Collateral Account. After Bank receives an Access Termination Notice,
the Secured Party that is the Notice Agent at the time the Settlement Item
Amounts are incurred agrees to pay all Settlement Item Amounts within fifteen
(15) calendar days after written demand, without setoff or counterclaim, to the
extent that (i) the Settlement Item Amounts are not paid in full by Company
within five (5) calendar days after demand on Company by Bank, (ii) such Notice
Agent has received Collateral Account Funds under this Agreement; provided, that
such Notice Agent shall not be obligated to pay Returned Items Amounts and
Settlement Item Amounts in an amount in excess of the aggregate amount of
Collateral Account Funds received by such Notice Agent under this Agreement.

 



  2

   



 

9. Bank Fees. Company agrees to pay all Bank’s fees and charges for the
maintenance and administration of the Collateral Accounts and for the treasury
management and other account services provided with respect to the Collateral
Accounts and any Lockboxes (collectively “Bank Fees”), including, but not
limited to, the fees for (a) Balance Reports provided on the Collateral
Accounts, (b) funds transfer services received with respect to the Collateral
Accounts, (c) lockbox processing services, (d) Returned Items, (e) funds
advanced to cover overdrafts in the Collateral Accounts (but without Bank being
in any way obligated to make any such advances), and (f) duplicate bank
statements. The Bank Fees will be paid by Bank debiting one or more of the
Collateral Accounts on the Business Day that the Bank Fees are due, without
notice to either Secured Party or Company. If there are not sufficient funds in
the Collateral Accounts to cover fully the Bank Fees on the Business Day Bank
attempts to debit them from the Collateral Accounts, such shortfall or the
amount of such Bank Fees will be paid by Company to Bank, without setoff or
counterclaim, within five (5) calendar days after demand from Bank.

 

 

10. Account Documentation. Except as specifically provided in this Agreement,
each Secured Party and Company agree that the Collateral Accounts will be
subject to, and Bank’s operation of the Collateral Accounts will be in
accordance with, the terms of Bank’s applicable deposit account agreement
governing the Collateral Accounts (“Account Agreement”). All documentation
referenced in this Agreement as governing any Collateral Account or the
processing of any Remittances is hereinafter collectively referred to as the
“Account Documentation”. To the extent that the terms of this Agreement are
inconsistent with any of the terms of the Account Documentation, the terms of
this Agreement shall control

 

 

11. Partial Subordination of Bank’s Rights. Bank hereby subordinates to the
security interest or liens of each Secured Party in the Collateral Accounts (i)
any security interest or liens which Bank may have or acquire in the Collateral
Accounts, and (ii) any right which Bank may have or acquire to set off or
otherwise apply any Collateral Account Funds against the payment of any
indebtedness from time to time owing to Bank from Company, except for debits to
the Collateral Accounts permitted under this Agreement for the payment of
Returned Item Amounts, Settlement Item Amounts or Bank Fees.

 

 

12. Bankruptcy Notice; Effect of Filing. If Bank at any time receives notice of
the commencement of a bankruptcy case or other insolvency or liquidation
proceeding by or against Company, Bank will continue to comply with its
obligations under this Agreement, except to the extent that any action required
of Bank under this Agreement is prohibited under applicable bankruptcy laws or
regulations or is stayed pursuant to the automatic stay imposed under the United
States Bankruptcy Code or by order of any court or agency. With respect to any
obligation of either Secured Party hereunder which requires prior demand on
Company, the commencement of a bankruptcy case or other insolvency or
liquidation proceeding by or against Company will automatically eliminate the
necessity of such demand on Company by Bank, and will immediately entitle Bank
to make demand on each Secured Party with the same effect as if demand had been
made on Company and the time for Company’s performance had expired.

 

 

13. Legal Process, Legal Notices and Court Orders. Bank will comply with any
legal process, legal notice or court order it receives in relation to a
Collateral Account if Bank determines in its sole discretion that the legal
process, legal notice or court order is legally binding on it.

 

 

14. Indemnification. Company will indemnify, defend and hold harmless Bank, its
officers, directors, employees, and agents (collectively, the “Indemnified
Parties”) from and against any and all claims, demands, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees) (collectively
“Losses and Liabilities”) Bank may suffer or incur as a result of or in
connection with (a) Bank complying with any binding legal process, legal notice
or court order referred to in the immediately preceding section of this
Agreement, (b) Bank following any instruction or request of either Secured
Party, including but not limited to any Access Termination Notice or Disposition
Instructions, or (c) Bank complying with its obligations under this Agreement,
except to the extent such Losses and Liabilities are caused by Bank’s gross
negligence or willful misconduct. To the extent such obligations of indemnity
are not satisfied by Company within five (5) Business Days after written demand
on Company by Bank, the Secured Party that is the Notice Agent at the time such
Losses and Liabilities are incurred will indemnify, defend and hold harmless
Bank and the other Indemnified Parties against any and all Losses and
Liabilities Bank may suffer or incur as a result of Bank following any written
instruction or written request of such Notice Agent, except to the extent such
Losses and Liabilities are caused by Bank’s gross negligence or willful
misconduct.

 



  3

   



 

15. Bank’s Responsibility. This Agreement does not create any obligations of
Bank, and Bank makes no express or implied representations or warranties with
respect to its obligations under this Agreement, except for those expressly set
forth herein. In particular, Bank need not investigate whether either Secured
Party is entitled under such Secured Party’s agreements with Company to give an
Access Termination Notice or Disposition Instructions. Bank may rely on any and
all notices and communications it believes are given by the appropriate party.
Bank will not be liable to Company, either Secured Party or any other party for
any Losses and Liabilities caused by (i) circumstances beyond Bank’s reasonable
control (including, without limitation, computer malfunctions, interruptions of
communication facilities, labor difficulties, acts of God, wars, or terrorist
attacks) or (ii) any other circumstances, except to the extent that such Losses
and Liabilities are directly caused by Bank’s gross negligence or willful
misconduct. In no event will any party be liable for any indirect, special,
consequential or punitive damages, whether or not the likelihood of such damages
was known to such party, and regardless of the form of the claim or action, or
the legal theory on which it is based.

 

 

16. Termination. This Agreement may be terminated by (i) each Secured Party
acting together, (ii) Second Lien Secured Party acting as Notice Agent or (iii)
Bank at any time by giving thirty (30) calendar days prior written notice of
such termination to the other parties to this Agreement at their contact
addresses specified after their signatures to this Agreement; provided, however,
that this Agreement may be terminated immediately upon written notice from both
Secured Parties acting together, or Second Lien Secured Party acting as Notice
Agent, to Bank on termination or release of such Secured Party’s security
interest in the Collateral Accounts; provided that any notice from such Secured
Party with respect to termnation or release must contain such Secured Party’s
acknowledgement of the termination or release of its security interest in the
Collateral Accounts. Company’s and each Secured Party’s respective obligations
to report errors in funds transfers and bank statements and to pay Returned
Items Amounts, Settlement Item Amounts, and Bank Fees, as well as the
indemnifications made, and the limitations on the liability of Bank accepted, by
Company and each Secured Party under this Agreement will continue after the
termination of this Agreement with respect to all the circumstances to which
they are applicable, existing or occurring before such termination, and any
liability of any party to this Agreement, as determined under the provisions of
this Agreement, with respect to acts or omissions of such party prior to such
termination will also survive such termination; provided that the obligation of
each Secured Party to pay Returned Item Amounts, Settlement Item Amounts and
Bank Fees under Sections 7, 8 and 9 of this Agreement shall terminate on the
date which is one hundred twenty (120) calendar days after the date of
termination of this Agreement, except with respect to written claims made to
such Secured Party prior to the expiration of such one hundred twenty (120)
calendar day period. Upon any termination of this Agreement which occurs after
Bank has received an Access Termination Notice and has had a reasonable
opportunity (not to exceed two (2) Business Days) to act on it, (i) Bank will
transfer all collected and available balances in the Collateral Accounts on the
date of such termination in accordance with Notice Agent’s written instructions,
and (ii) Bank will close any Lockbox and forward any mail received at the
Lockbox unopened to such address as is communicated to Bank by Notice Agent
under the notice provisions of this Agreement for a period of three (3) months
after the effective termination date, unless otherwise arranged between Notice
Agent and Bank, provided that Bank’s fees with respect to such disposition must
be prepaid directly to Bank at the time of termination by cashier’s check
payable to Bank or other payment method acceptable to Bank in its sole
discretion.

 



  4

   



 

17. Modifications, Amendments, and Waivers. This Agreement may not be modified
or amended, or any provision thereof waived, except in a writing signed by all
the parties to this Agreement.

 

 

18. Notices. All notices from one party to another must be in writing, must be
delivered to Company, each Secured Party and/or Bank at their contact addresses
specified after their signatures to this Agreement, or any other address of any
party communicated to the other parties in writing, and will be effective on
receipt. Any notice sent by a party to this Agreement to another party must also
be sent to all other parties to this Agreement. Bank is authorized by Company
and each Secured Party to act on any instructions or notices received by Bank if
(a) such instructions or notices purport to be made in the name of Notice Agent,
(b) Bank reasonably believes that they are so made, and (c) they do not conflict
with the terms of this Agreement as such terms may be amended from time to time,
unless such conflicting instructions or notices are supported by a court order.

 

 

19. Successors and Assigns. Neither Company nor either Secured Party may assign
or transfer its rights, duties or obligations under this Agreement to any person
or entity without the prior written consent of Bank, which consent will not be
unreasonably withheld or delayed. Notwithstanding the foregoing, either Secured
Party may transfer its rights, duties and obligations under this Agreement to
(i) a transferee to which, by contract or operation of law, such Secured Party
transfers substantially all of its rights, duties and obligations under the
financing or other arrangements between such Secured Party and Company, or (ii)
if such Secured Party is acting as a representative in whose favor a security
interest is created or provided for, a transferee that is a successor
representative; provided that as between Bank and such Secured Party, such
Secured Party will not be released from its rights, duties and obligations under
this Agreement unless and until Bank receives any such transferee’s binding
written agreement to assume all of such Secured Party’s rights, duties and
obligations hereunder. Bank may not assign or transfer its rights, duties or
obligations under this Agreement to any person or entity without the prior
written consent of each Secured Party, which consent will not be unreasonably
withheld or delayed; provided, however, that no such consent will be required if
such assignment or transfer takes place as part of a merger, acquisition or
corporate reorganization affecting Bank.

 

 

20. Governing Law. This Agreement will be governed by and be construed in
accordance with the laws of the state in which the office of Bank that maintains
the Collateral Accounts is located, without regard to conflict of laws
principles. This state will also be deemed to be Bank’s jurisdiction, for
purposes of Article 9 of the Uniform Commercial Code as it applies to this
Agreement.

 

 

21. Severability. To the extent that the terms of this Agreement are
inconsistent with, or prohibited or unenforceable under, any applicable law or
regulation, they will be deemed ineffective only to the extent of such
prohibition or unenforceability, and will be deemed modified and applied in a
manner consistent with such law or regulation. Any provision of this Agreement
which is deemed unenforceable or invalid in any jurisdiction will not affect the
enforceability or validity of the remaining provisions of this Agreement or the
same provision in any other jurisdiction.

 

 

22. Counterparts. This Agreement may be executed in any number of counterparts
each of which will be an original with the same effect as if the signatures were
on the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by telecopier or electronic image scan transmission (such as a
“pdf” file) will be effective as delivery of a manually executed counterpart of
the Agreement.

 

 

23. Entire Agreement. This Agreement, together with the Account Documentation,
contains the entire and only agreement among all the parties to this Agreement
and between Bank and Company, on the one hand, and Bank and each Secured Party,
on the other hand, with respect to (a) the interest of each Secured Party in the
Collateral Accounts and Collateral Account Funds, and (b) Bank’s obligations to
each Secured Party in connection with the Collateral Accounts and Collateral
Account Funds.

 

 

24. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY KNOWINGLY AND
VOLUNTARILY WAIVES ITS RESPECTIVE RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION OR DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

[SIGNATURE PAGES FOLLOW]

 



  5

   



 

This Agreement has been signed by the duly authorized officers or
representatives of Company, Secured Parties and Bank on the date specified
below.

 

Date: April 5, 2019

 

Collateral Account Numbers:

10878157 (Operating Account)

10878173 (Customer Deposit Account)

10878181 (Interest Account)

10878203 (Payroll Account)

 

COMPANY:

 

FIRST LIEN SECURED PARTY:

 

 

 

 

 

1847 GOEDECKER INC.

BURNLEY CAPITAL LLC

 

 

 

 

 

 

 

By:

/s/ Robert D. Barry

By:

/s/ Daniel O’Rourke

 

 

 

 

 

 

 

Name:

Robert D. Barry

Name:

Daniel O’Rourke

 

 

 

 

 

 

 

Title:

Chief Financial Officer

Title:

CEO

 

 

Address for Notices:

Address for Notices:

 

 

c/o 1847 Partners LLC

 

Burnley Capital LLC

 

 

590 Madison Avenue, 21st Floor

 

212 3rd Avenue N., Suite 505

 

 

New York, NY 10022

 

Minneapolis MN 55401

 

 

Attn: Ellery W. Roberts

 

Attention: Daniel F. O’Rourke

 

 

Fax: (917) 793-5950

 

Email: dorourke@burnleycap.com

 

 

Phone: (617) 417-1459

 

 

[SIGNATURE PAGES CONTINUE]

 



  6

   



 

 

SECOND LIEN SECURED PARTY:

 

SMALL BUSINESS COMMUNITY CAPITAL II, L.P.

 

 

 

 

 

By:

/s/ Crandall P. Deery

 

 

 

 

 

Name:

Crandall P. Deery

 

 

 

 

 

Title:

Partner

 

 

 

 

 

Address for Notices:

 

 

 

Small Business Community Capital II, L.P.

 

 

 

 

9W Broad Street, Stamford, CT 06902

 

 

 

 

Attention: Crandall P. Deery

 

 

 

 

Email: cdeery@sbccfund.com

 

 

 

 

Phone: (203) 551-9199

 

 

[SIGNATURE PAGES CONTINUE]

 



  7

   



 

MONTGOMERY BANK

 

 

 

 

By:

/s/ Russel Inman

 

 

 

 

Name:

Russel Inman

 

 

 

 

Title:

Cash Management Officer

 



Address for Notices:

 

Montgomery Bank

 

13303 Manchester Rd.

 

Des Peres, MO 63131

 

 

 

 

 

 

 

 



 

 



8



 